                 Case 2:18-cr-00024-TLN Document 170 Filed 03/17/21 Page 1 of 4


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     JOSHUA MARKANSON
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                            Case No.: 2:18-CR-00024 TLN
12
                                    Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                            CONTINUE STATUS CONFERENCE
14
     ISAIAH BURKS AND
15   JOSHUA MARKANSON,
16                                  Defendants.

17
18
19
            The defendants, Joshua Markanson, by and through his counsel, Etan Zaitsu, defendant
20
     Isaiah Burks, by and through his counsel, Phillip Cozens, and the Government, by and through
21
     its counsel, Justin Lee, hereby stipulate as follows:
22
            1.       By previous order, this matter was set for status on March 18, 2021
23
            2.       By this stipulation, defendants now move to continue the status conference until
24
     June 17, 2021, at 9:30 a.m., and to exclude time between March 18, 2021 and June 17, 2021,
25
     under Local Code T4.
26
           1.        The parties agree and stipulate, and request that the Court find the following:
27
                     (a) Discovery in this case originally included 139 pages of written materials and
28
                        roughly 130 photos, as well as fifteen compact disks containing numerous
                                                      1
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                Case 2:18-cr-00024-TLN Document 170 Filed 03/17/21 Page 2 of 4


 1                      audio and video files. Additional discovery was also recently produced,
 2                      including pen/trap data, trace reports, photos.
 3                  (b) The Covid-19 pandemic is a serious health concern impacting the world.
 4                      Here in the Eastern District of California, the pandemic has forced shut
 5                      downs of courts, schools, and office buildings. It has also created burdens
 6
                        for attorneys to adequately investigate cases.
 7
                    (c) Defense counsels believe that failure to grant the above-requested
 8
                        continuance would deny them reasonable time necessary for effective
 9
                        preparation, taking into account the exercise of due diligence.
10
                    (d) The government does not object to the continuance.
11
                    (e) Based on the above-stated findings, the ends of justice served by continuing
12
                        the case as requested outweigh the interest of the public and the defendant in
13
                        a trial within the original date prescribed by the Speedy Trial Act.
14
                    (f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
15
16                      3161, et seq., within which trial must commence, the time period of March

17                      18, 2021 to June 17, 2021, inclusive, is deemed excludable pursuant to 18

18                      U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

19                      continuance granted by the Court at defendants’ request on the basis of the

20                      Court’s finding that the ends of justice served by taking such action
21                      outweigh the best interest of the public and the defendant in a speedy trial.
22         2.       Nothing in this stipulation and order shall preclude a finding that other
23 provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
24 period within which a trial must commence.
25
26         Respectfully submitted,
27   Dated: March 15, 2021                                 /s/ Etan Zaitsu
28                                                         ETAN ZAITSU
                                                           Attorney for Defendant Joshua Markanson
                                                     2
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
             Case 2:18-cr-00024-TLN Document 170 Filed 03/17/21 Page 3 of 4


 1
 2   Dated: March 15, 2021                    /s/ Philip Cozens
 3                                            PHILLIP COZENS
                                              Attorney for Defendant Isaiah Burks
 4
 5   Dated: March 15, 2021                    /s/ Justin Lee
 6                                            JUSTIN LEE
                                              Assistant United States Attorney
 7                                            Attorney for Plaintiff United States
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
              Case 2:18-cr-00024-TLN Document 170 Filed 03/17/21 Page 4 of 4


 1                                                ORDER
 2          The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court
 4   specifically finds that the failure to grant a continuance in this case would deny counsel
 5   reasonable time necessary for effective preparation, taking into account the exercise of due
 6   diligence. The Court also finds that the ends of justice served by granting the requested
 7   continuance outweigh the best interests of the public and the defendant in a speedy trial.
 8          The Court orders that the time from the date the parties stipulated, up to and including
 9   June 17, 2021, shall be excluded from computation of time within which the trial in this case
10   must begin under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable
11   time to prepare], and General Order 479 [Local Code T4]. It is further ordered that the March
12   18, 2021 at 9:30 a.m. status conference be continued to June 17, 2021, at 9:30 a.m.
13
14   Dated: March 16, 2021
15
16                                                        Troy L. Nunley
17                                                        United States District Judge

18
19
20
21
22
23
24
25
26
27
28

                                                      4
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
